The opinion of the court was delivered by
Brewer, J.:
The petition in error in this case must be dismissed because there is attached to it no properly authenticated record of any proceedings, order, or judgment. No transcript of any kind was filed with the petition in error, but in July 1870, for reasons not now necessary to consider, an order was made in this court giving to the plaintiff in error the right to file a transcript of the proceedings sought to be reversed at any time before the first day of the succeeding term. In accordance with this leave, and within the. time prescribed, a record was filed purporting on its face to *458be a copy of the pleadings and proceedings in a case between these parties in the district court of Douglas county, and of a bill of exceptions and case made filed in such case. To this record a properly prepared certificate is attached, but such certificate is not signed by the clerk of the district court. It is not therefore authenticated in such manner as to render it available in this court. It may be a mere oversight which can be corrected without delay or trouble, yet in view of what has been brought to our knowledge by the proceedings in this case, as well as by the record in a subsequent case between the same parties, it seems more than probable that the clerk’s signature is intentionally withheld. But at any rate, whichever may be the fact, as the record now stands there is nothing for us to act on, and the petition in error must be dismissed. Civil code, §§ 546, 550, 303; ch. 86, Laws of 1870, § 2, p. 169.
All the Justices concurring.